Title: To James Madison from Moses Townsend, 10 June 1812 (Abstract)
From: Townsend, Moses
To: Madison, James


10 June 1812, Salem. Encloses a memorial “of the Republican Convention, holden yesterday in Ipswich.”
 
[Enclosure]§ From the Republican Delegates of Essex County, Massachusetts
[9 June 1812]. Respectfully represent to the president and, through him, to Congress “their view of those rights violated by England, which must be protected, and of those wrongs received at her hand, which cannot be forgotten.” Express their confidence in the justice of the conduct of the government and their determination “never to abandon … such measures as shall be deemed expedient, to maintain our national rights.” Also mention their “hope that the strict neutrality, the sacred regard to justice, the anxious solicitude to preserve peace, and the paternal protection to the Aborigines of the country, of the late illustrious President would have preserved our property, our liberties and our sovereignty from the violence of war, and have secured our frontiers from the ruthless hand of savage assassins.”
Criticize Great Britain for its “commercial jealousy” and the “rapacity” of its navy. “Commerce that supports and is sustained by agriculture and manufactures,” excepting the trade in contraband articles of war, “is the right of all nations.” Great Britain, by assuming “to herself exclusively the highway of nations,” has perverted the belligerent’s right under the law of nations “to exclude neutrals from ports closely invested” into “the right to annihilate neutral commerce.” Assert that Great Britain’s navy is not competent to enforce its paper blockades and complain that “ships three thousand miles removed” from the blockaded ports are “stationed like hungry baliffs, at our very doors, not to prevent supplies from reaching her enemy” but to send the identical goods under “her express license to the ports of their original destination.” Thus the object of her orders is “not the distress of the enemy” but “the destruction of neutral trade and us, her commercial rival.”
Complain of British conditions for the removal of the orders and declare that, although they admit the importance of commerce, “there are rights more dear than our commercial rights … which we should protect with our lives and estates.” Also complain of the abuse of impressment over the years and declare that Great Britain can enforce its municipal laws only “within national territory.” Great Britain claims the right to naturalize Americans after two years’ service in its navy but denies the U.S. the right to naturalize British subjects “after half a century’s residence in our country.” This destroys “all reciprocity of national rights.” “And that nation, which grants to another power, the rights which that power denies to it, is not far from subjugation. It may retain the name but it ceases to possess a constituent part of an independent power.”
Declare that the causes of war against Great Britain are so numerous that it is unnecessary to recite them in detail. “She has for years past kept squadrons hovering on our coasts, blockading our ports, and within our territorial limits so grossly violated the laws of hospitality as to render indispensable the removal of her fleets. She has attempted, in the midst of professions of friendship, by her agents to scatter discord & disunion amongst us, and with the torch of civil war to reduce to ashes the temple of liberty. To strengthen her Canadian territories she planned and endeavoured to execute a separation of the states, and thus afforded us the certainty of this fact, that while she is suffered to retain a footing in America, there will exist a power on our continent interested to produce a disunion of the States, and a disolution of our government. The same spirit that would thus arm us against each other cannot hesitate at the less savage purpose of sharpening the tomahawk & scalping Knife for the purpose of butchering our women and children.
“The dignified and spirited demand of our rulers on the government of France, affords convincing proof, that if an appeal to justice is not soon answered, with complete indemnity; a stronger appeal will be honorably maintained.” Express in the name of their constituents their confidence in the wisdom presiding in the national councils. Believe that their rulers have endeavored with “impartiality and strict neutrality … to avoid the collisions of Europe” and that negotiation was not abandoned “until it was hopeless.” “As delegates from one of the most commercial sections of the Union, we gratefully acknowledge the great solicitude and unceasing exertions of our government to advance our commercial interests, and place them on a basis of permanent emolument. And altho’ … the contest, in which we are about to engage is peculiarly for the defence of maritime rights; yet we trust that our agricultural and manufacturing bretheren will in the intimate connexion of commerce with agriculture and manufactures, see sufficient inducement to afford it their protection.”
Express pleasure at “the energetic course of Congress at their present session.” “Altho’ we view war … as a most serious calamity, yet we do not consider it as the worst of misfortunes. We have personally much to loose by it …; our country has much shipping and many seamen exposed …; and in the period of its commencement our opinions vary, but in this we concur that our rulers are the best judges of that period, and in the wisdom of their determination we entertain most implicit confidence.” War, although attended with calamities, “has its alleviations and its advantages and is sometimes necessary.” An appeal to force is the only resort “when our national sovereignty & rights are assailed, and an appeal to justice is ineffectual.” “War would give us a national character; it would convince those nations, who have treated us with disrespect from a misconception of our pacific policy, that we are not a pusillanimous people. It would give a spring to our internal resources, that would render us perfectly independent of every foreign nation. It would put us in possession of British America, and thus render more secure the union of the States, and prevent the recurrence of Indian hostilities. It would drown the voice of party that desolates the joys of social intercourse, and would effectually break the chain of foreign influence and foreign attachment, that threatens the destruction of our government & laws.”
With these views they reassure the rulers of the nation of their “support of such measures as shall be adopted to secure our rights, check the course of the wrongs we have suffered, and vindicate our national honor, character & sovereignty.”
